                                                                            Page 1 of 2


          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


HENRY JAMES CHOICE,

             Plaintiff,

v.                                            CASE NO. 4:19cv435-RH-CAS

MIKEAL RATHMAN, and the
FLORIDA STATE PRISON,

             Defendants.

_____________________________/


                            ORDER OF DISMISSAL


      This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 9, and the objections, ECF No. 12. I have reviewed de

novo the issues raised by the objections. The report and recommendation correctly

concludes that the amended complaint fails to state a claim on which relief can be

granted and shows on its face that any claim is barred by the statute of limitations.

Accordingly,

      IT IS ORDERED:




Case No. 4:19cv435-RH-CAS
                                                                          Page 2 of 2


      The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “The plaintiff’s claims are

dismissed with prejudice.” The clerk must close the file.

      SO ORDERED on February 26, 2020.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:19cv435-RH-CAS
